[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 07-14149                    ELEVENTH CIRCUIT
                                                                           AUG 26, 2008
                                 Non-Argument Calendar
                         -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                        D.C. Docket No. 07-20009-CR-JEM

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                           versus

ALPHONSO CLARK,

                                                                  Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                         for the Southern District of Florida
               ----------------------------------------------------------------

                                   (August 26, 2008)

Before EDMONDSON, Chief Judge, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Alphonso Clark appeals his 262-month sentence

imposed after he pled guilty to conspiracy to possess with intent to distribute 50
grams or more of cocaine base, 21 U.S.C. § 846(a)(1). No reversible error has

been shown; we affirm.

      On appeal, Clark argues that his sentence is unreasonable in the light of his

poor mental and physical health, drug addiction, and prior drug crimes, which

involved only small drug amounts. We review Clark’s sentence for

reasonableness in the light of the factors set out in 18 U.S.C. § 3553(a).

See United States v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir. 2005). And

we evaluate the reasonableness of a sentence using a deferential abuse-of-

discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007).

      Briefly stated, under section 3553(a), a district court should consider,

among other things, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for the sentence to provide adequate

deterrence, respect for the law, and protection of the public, policy statements of

the Sentencing Commission, provision for the medical and educational needs of

the defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005).

                                          2
      We conclude that Clark’s sentence was reasonable. The district court

correctly calculated Clark’s advisory Guidelines range at 262 to 327 months based

on his status as a career offender, U.S.S.G. § 4B1.1, and sentenced him to the low

point of that range. See Talley, 431 F.3d at 788 (noting that “ordinarily we would

expect a sentence within the Guidelines range to be reasonable”). In addition,

Clark’s 262-month sentence is well below the statutory maximum life sentence he

could have received. See 21 U.S.C. § 841(b)(1)(A)(iii); Winingear, 422 F.3d at

1246 (comparing, as one indication of reasonableness, the actual prison term

imposed against the statutory maximum).

      And the district court explained that it considered the information in the

presentence investigation report and the parties’ arguments and concluded that

nothing justified a sentence below the Guidelines range. The district court

considered both Clark’s mental and physical health and his extensive criminal

history in drug crimes. The district court acknowledged that Clark had limited

mental capabilities but also noted that nothing indicated that he was incompetent

and his participation in the instant drug conspiracy was of his own free will,

flagrant, open, and notorious. The district court’s statement of reasons was

sufficient. See United States v. Rita, 127 S. Ct. 2456, 2468-69 (2007) (a lengthy

explanation is not necessarily required when a judge decides to follow the

                                          3
Guidelines in a particular case, especially where a sentencing judge has listened to

the arguments of the parties, considered the supporting evidence, and was aware of

the special conditions of the defendant).

      Based on the factors outlined in section 3553(a) and our review of the

record, we conclude that Clark has not carried his burden of showing that his

sentence was unreasonable.

      AFFIRMED.




                                            4